t c memo united_states tax_court paul a rendina and janet mae rendina petitioners v commissioner of internal revenue respondent docket no filed date joseph p alexander j timothy bender and david g lambert for petitioners jeffrey j erney for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and additions to tax of dollar_figure and dollar_figure under sec_6653 and sec_6661 respectively the deficiency arose from respondent’s determination that the distribution to petitioner2 of two condominium units by wood street apartments inc wsai was a dividend we hold that petitioner received the condominium units as a distribution in de_facto_liquidation of his shares of wsai thereby reducing his realized gain by the amount of his basis in the shares and by the amount of certain liabilities to third parties that he assumed resulting in a lesser deficiency than respondent determined we also hold petitioner liable for the additions to tax for negligence under sec_6653 and substantial_understatement under sec_6661 computed on the reduced deficiency findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein when petitioners filed their petition they resided in willoughby hills ohio 1unless otherwise identified section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure 2janet mae rendina has an interest in this case solely by virtue of having filed a joint federal_income_tax return with her husband accordingly all references to petitioner in the singular are to paul a rendina petitioner is a certified_public_accountant during the year at issue he was an owner-shareholder in a certified public accounting firm rendina vitantonio inc wood street apartments inc in petitioner and thomas j ackerman ackerman a construction contractor formed wsai as a general business corporation under ohio law for the purposes of constructing and selling condominium units in willoughby ohio wsai was operated as a c_corporation petitioner and ackerman each paid wsai approximately dollar_figure for an equal number of common shares of wsai in and wsai constructed the condominium units known as south wood condominiums south wood south wood consists of two-story townhouses built in clusters of six units in each of three buildings wsai financed the construction of south wood primarily with borrowed funds the funds used by wsai consisted of a loan from security federal savings and loan of approximately dollar_figure petitioner’s deposits in wsai’s checking account of approximately dollar_figure and approximately dollar_figure in loans from three of 3petitioner made three deposits into the account on date petitioner deposited dollar_figure into the account on date petitioner deposited dollar_figure into the account with a notation on the deposit ticket indicating that the deposit was a loan on date petitioner deposited dollar_figure into the account petitioner’s accounting clients william and mary foss the fosses vito and adella navar the navars and frank and benette posa the posas the principal amounts of the loans from the fosses navars and posas were dollar_figure dollar_figure and dollar_figure respectively the loan checks were made to wsai and deposited in wsai’s checking account at national city bank wsai issued promissory notes to the lenders providing that interest would be paid at a rate of percent per year the maturity_date of each of the notes was approximately year after issuance on date the posas lent dollar_figure to wsai and received notes as follows entity wsai wsai wsai4 date amount dollar_figure big_number big_number on date date and date the fosses lent dollar_figure dollar_figure and dollar_figure respectively to wsai and received notes as follows entity wsai wsai date amount dollar_figure big_number 4in petitioner replaced the prior note with a note issued in the name of wsai which was by then no longer an active corporation when the notes were typed petitioner’s office inadvertently transcribed the information from the client’s old notes wsai5 big_number on date the navars lent dollar_figure to wsai and received the following note entity wsai date amount dollar_figure with the exception of one of the foss notes each new note reflected a rollover of the obligation on the prior note for the months of january february march and date all interest payments due on the notes to the fosses navars and posas were made in the name of wsai in of the units were sold two of which were purchased by ackerman the stated purchase prices and dates of purchase for the units were as follows purchaser thomas j michelle l ackerman condo unit a bldg a purchase date purchase_price dollar_figure 5see supra note 6the record does not indicate the source of the funds used to make the first months’ interest payments in 7ackerman borrowed dollar_figure to purchase the two condominium units and testified that he performed approximately dollar_figure worth of work on each of them while the statutory conveyance fee for each of the units was dollar_figure representing percent of the purchase_price the way we decide this case does not require a factual determination of how much ackerman actually paid for each of the units we do find that the stated purchase prices for the units purchased by the unrelated parties were the actual purchase prices thomas j michelle l ackerman geza bihari larry ruth entis donald c janet t matz debra j stewart karen ann helsel donald l smith unit b bldg a unit c bldg a unit d bldg a unit e bldg a unit f bldg a unit a bldg b unit c bldg b dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure edward n barbara j snyder unit d bldg b gia m perrico lauren b joseph wolf unit e bldg b unit f bldg b dollar_figure dollar_figure dollar_figure ronald s denise a rychel unit a bldg c dollar_figure gary ackerman maria l podmore sharon l spei unit b bldg c unit c bldg c unit d bldg c dollar_figure dollar_figure dollar_figure john viviani kimberly m ficke unit f bldg c dollar_figure ackerman and petitioner expected a net profit of approximately dollar_figure to dollar_figure on each condominium unit sold based on a cost estimate of approximately dollar_figure per unit however wsai incurred approximately dollar_figure to dollar_figure in commissions and settlement costs for each condominium in addition rebates or building allowances were given to prospective buyers in amounts ranging from dollar_figure to dollar_figure wsai also incurred financing costs unanticipated zoning costs development fees dollar_figure paid in settlement of a lawsuit by south wood condominium association related to alleged construction defects in south wood and various misrepresentations nondisclosures and failures to perform and wsai’s actual construction costs toward the end of two of the units remained unsold petitioner and ackerman orally agreed that wsai would transfer title to the two remaining condominium units to petitioner in consideration of petitioner’s assumption of the foss navar and posa notes and petitioner’s discharge of wsai’s debt owed to him in date wsai transferred south wood’s two remaining condominium units to petitioner petitioner did not report any income or gain from the receipt of the two condominium units on his federal_income_tax return but did report a taxable dividend from wsai in the amount of dollar_figure although wsai had filed u s_corporation income_tax returns for the tax years and employing the completed_contract_method of accounting and showing no gross_receipts sales or other income wsai filed no u s_corporation income_tax return for the tax_year in which all the condominium units were sold or transferred with the transfer of the last two condominium units to petitioner in wsai no longer held business_assets and ceased to be a going concern upon transfer of all condominium units in wsai ceased doing business but did not formally dissolve its charter was revoked in for nonpayment and nonfiling of ohio franchise tax returns in date petitioner sold one of the units for dollar_figure transfer of notes from wsai to canterbury construction co following his receipt of the last two south wood condominium units petitioner gave the fosses navars and posas the option of either having their loans repaid or of having the loan obligations taken over by canterbury construction co canterbury an s_corporation wholly owned by petitioner that is in the business of real_estate construction and development the note holders chose to have canterbury take over the loan obligations and to continue receiving interest payments while petitioner did not in his individual capacity issue promissory notes to any of the note holders canterbury issued new notes to the fosses navars and posas sometime after date and began making interest payments on the notes the loans to the posas and navars in the principal amounts of dollar_figure and dollar_figure respectively have been paid as of the date of filing of the petition the fosses still held a note issued by canterbury on which they were receiving interest payments as a result of the earlier lawsuit wsai turned its books_and_records over to the south wood estates condominium association petitioner has not recovered the books_and_records of wsai from the association corporation tax and transferee issues on or around date respondent sent petitioner as transferee of wsai a 30-day_letter with a report of income_tax examination and explanation of items asserting for the taxable_year that wsai had taxable_income of dollar_figure resulting from gross_receipts of dollar_figure from the sale of the south wood condominium units based on the retail sales prices as determined by the transfer_taxes paid less costs and expenses of dollar_figure the report took the position that wsai owed u s 8respondent excluded the two units transferred to petitioner from the calculation of gross_receipts 9respondent relied on the cohan_rule to provide what respondent regarded as a reasonable allowance for costs and other expenses in lieu of substantiating documents see 39_f2d_540 2d cir respondent arrived at the dollar_figure figure for costs and expenses by allowing dollar_figure of construction loan proceeds cf our findings supra p dollar_figure as the cost of the land and dollar_figure as expenses of the continued corporation income_tax of dollar_figure and an addition of dollar_figure for failure_to_file its corporation income_tax return wsai’s liability for u s_corporation income_tax and the failure_to_file addition remains unresolved respondent had issued no statutory_notice_of_deficiency to wsai or to petitioner as transferee as of the date_of_issuance of this report opinion because wsai has never filed a u s_corporation income_tax return the periods of limitation on assessment of wsai’s corporation income_tax_liability and petitioner’s transferee_liability remain open indefinitely in the course of our unsuccessful efforts to lead the parties to a comprehensive settlement or to postpone the submission of this case in order to allow the related corporation tax and transferee_liability cases to be perfected and consolidated with this case we observed to the parties that it would have been preferable in the interests of efficient case management and sound judicial administration to bring the cases on together so that the interrelated questions of corporate taxable_income and earnings_and_profits which bear on the transferee_liability and dividend questions could have been tried togetherdollar_figure be that as it may we decide continued sale of the condominium units 10for an example of a consolidated proceeding dealing with continued this case on its somewhat unsatisfactory record in a way that enables us to avoid making the earnings_and_profits dividend determination and leave the related corporate taxable_income question for another day if respondent should decide to pursue it the substantive tax question before us is whether petitioner’s receipt of two condominium units during the taxable_year was a taxable_distribution from wsai respondent determined that petitioner’s receipt of the last two units was a dividend in the amount of dollar_figure during the taxable_year petitioner contended that his receipt of the units was not taxable to him because it was offset by discharge of wsai’s debt to him and his assumption of the foss navar and posa notes petitioner also maintained that his receipt of the two units could not be a dividend because wsai had no earnings_and_profits petitioner in his reply brief raised the alternative argument that he received the condominium units in de_facto_liquidation of wsai which would entitle him to use the basis of his wsai stock to compute his gain on the distribution if we should determine that his payments into wsai represented equity rather than debt because it appeared to us that this position continued related questions of corporation tax and transferee_liability and shareholder gain on liquidation see 65_tc_18 might have greater merit than the primary position of either of the parties we had them address this newly raised issue in supplemental briefs i lack of prejudice to respondent in addressing liquidation respondent maintains that petitioner’s delay in raising the de_facto_liquidation issue precludes us from addressing it respondent relies on brown v commissioner tcmemo_1979_443 to argue that our consideration of the new issue raised on brief would severely prejudice her case and violate fundamental fairness we have allowed petitioner to raise the de_facto_liquidation issue for two reasons first just as respondent is not bound by the theory upon which she relied in determining the deficiency 283_f2d_474 8th cir so petitioner is not precluded from raising a new_theory on post- trial brief 906_f2d_62 2d cir affg 92_tc_1267 and tcmemo_1989_165 declining to adopt an ironclad rule that the tax_court may not consider a legal theory surfacing in posttrial briefs our duty is to consider all the evidence and in light thereof decide whether or not petitioner has a deficiency we are therefore entitled to adopt a new_theory of decision especially where we give both parties the opportunity to argue its merits see 424_f2d_116 5th cir revg 50_tc_927 89_tc_1010 affd 914_f2d_396 3d cir where the record contains sufficient facts to permit us to decide a case on an issue that would dispose_of it we shall do so whether or not the parties have pleaded the issue barnette v commissioner tcmemo_1992_595 affd without published opinion sub nom allied management corp v commissioner 41_f3d_677 11th cir see 89_tc_105 körner j concurring 57_tc_767 in 8_bta_1249 affd 34_f2d_1022 6th cir the board decided the case on the record presented as we do here the parties’ failure to plead correctly does not prevent us from deciding this case on what we consider to be the correct application of the law to the facts in the record presented barnette v commissioner supra our second reason for allowing petitioner to raise the de_facto_liquidation issue is that respondent has not been surprised or prejudiced by our addressing it see 56_tc_388 affd 478_f2d_1160 affd sub nom 478_f2d_731 8th cir the rule that a party may not raise a new issue on brief is not absolute it is founded upon the exercise of judicial discretion in determining whether considerations of surprise and prejudice require that a party be protected from a belated confrontation that precludes or limits his opportunity to present pertinent evidence 92_tc_1267 affg 906_f2d_62 2d cir respondent’s reliance on brown v commissioner tcmemo_1979_443 is misplaced in brown the taxpayer was not given notice of the commissioner's change in theory and was thus denied the opportunity to prepare an adequate case on the new issue brown is distinguishable from the case at hand we have given both petitioner and respondent the same opportunity to make their arguments on the de_facto_liquidation issue by way of supplemental reply brief thus neither party is advantaged or disadvantaged respondent maintains that if petitioner had raised the de_facto_liquidation issue earlier respondent would have had the opportunity to provide evidence on whether wsai was formally dissolved whether the corporate records established a plan by the shareholders to dissolve wsai whether wsai continued to hold title to the land underlying the condominiums or any other_property whether wsai continued to manage the common areas of the condominium complex whether wsai continued to file tax returns whether wsai continued to comply with statutory corporate formalities and whether wsai maintained its corporate identity the record adequately addresses these issues and additional evidence is not needed to enable us to make a fair determination of whether de_facto_liquidation treatment of wsai is appropriate with respect to the observation of corporate and tax formalities wsai was not formally dissolved--its charter was revoked for nonfiling of ohio franchise tax returns and nonpayment of ohio taxes and it neither adopted a written plan_of_liquidation nor filed the notice of corporate dissolution or liquidation required by sec_6043 the record also shows that wsai filed no u s_corporation income_tax returns for or any year thereafter the record further shows that wsai no longer held business_assets after the sale and distribution of the south wood units and that thereafter south wood was managed by the south wood condominium association finally the record shows that wsai did maintain its corporate identity at least until its charter was revoked having made findings on the foregoing factual issues the majority of which facially would tend to favor respondent’s position that wsai was not liquidated in we see no prejudice to respondent ii de_facto_liquidation applying the three-pronged test of 50_tc_130 whether there is a manifest intention to liquidate whether there is a continuing purpose to terminate corporate affairs and whether the activities of the corporation and its shareholders are directed toward that objective we are convinced that wsai and its shareholders displayed a manifest intention to liquidate and continuing purpose to terminate corporate affairs and that the activities of wsai and its shareholders were directed to that end see olmsted v commissioner tcmemo_1984_381 neither the code nor the regulations to sec_331 define the term complete_liquidation however as we noted in olmsted v commissioner tcmemo_1984_381 the regulations under sec_332 governing subsidiary liquidations contain a definition of complete_liquidation under sec_332 that applies equally to sec_331 a status of liquidation exists when the corporation ceases to be a going concern and its activities are merely for the purpose of winding up its affairs paying its debts and distributing any remaining balance to its shareholders a liquidation may be completed prior to the actual dissolution of the liquidating corporation however legal dissolution of the corporation is not required nor will the mere retention of a nominal amount of assets for the sole purpose of preserving the corporation’s legal existence disqualify the transaction sec_1_332-2 income_tax regs respondent maintains that petitioner never liquidated wsai in support of her position respondent relies on 87_tc_498 in haley bros construction corp the corporation at issue marywood corp was not dissolved formally in accordance with state law and continued to maintain a checking account we held that there was no liquidation because there was a business_purpose for the continued existence of marywood which continued to be operated in accordance with that business_purpose holding and selling real_property maintaining a checking account paying expenses and filing tax returns moreover the continued corporate existence of marywood served the purpose of insulating its parent_corporation from liabilities on a mortgage and in pending litigation in the case at hand there was no business_purpose for wsai to continue operating wsai did not file a corporate tax_return for and with the sale or distribution of all of the condominium units wsai had no further assets of any consequence we are unpersuaded by respondent’s assertion that because wsai continued some activities through the beginning of it did not liquidate complete_liquidation can occur despite an extended liquidation process and several earlier opinions of this court have upheld liquidations despite protracted time frames see eg estate of maguire v commissioner supra t 41_bta_965 olmsted v commissioner supra in order for complete_liquidation treatment to apply it is not essential that a formal plan_of_liquidation be adopted or that the corporation dissolve as long as there is a manifest intention to liquidate that is carried out 412_f2d_556 5th cir 145_f2d_37 3d cir affg 45_bta_37 96_f2d_177 5th cir affg 35_bta_415 olmsted v commissioner supra silverman v commissioner tcmemo_1971_ see bittker eustice federal income_taxation of corporations shareholders par pincite 6th ed mertens law of federal income_taxation sec_42 pincite rev respondent maintains that petitioner has failed to provide the necessary books_and_records to support his position regarding the liquidation of wsai although we agree with respondent that there are gaps in the record we believe that it contains sufficient evidence to sustain our conclusion that wsai was liquidated in the intentions of petitioner and ackerman to liquidate wsai at the end of were apparent from the sales of wsai’s assets its cessation of business and the agreement of petitioner and ackerman that wsai would distribute the last two condominium units to petitioner in consideration of petitioner's assumption of the corporation's liabilities to its lenders and his recovery_of his investment out of the balance with that final distribution wsai held title to no further assets of any substantial consequence with the exception of interest payments made through the beginning of wsai engaged in no further activities finally respondent argues that petitioners made no disclosure of any kind on their individual_income_tax_return regarding the receipt of the two condominium units as a liquidating_distribution as required by sec_1_331-1 income_tax regs which states in every case in which a shareholder transfers stock in exchange for property to the corporation which issued such stock the facts and circumstances shall be reported on his return unless the property is part of a distribution made pursuant to a corporate resolution reciting that the distribution is made in liquidation of the corporation and the corporation is completely liquidated and dissolved within one year after the distribution see sec_6043 for requirements relating to returns by corporations sec_1_331-1 income_tax regs does not impair our ultimate conclusion that a de_facto_liquidation did occur during the taxable_year in the case at hand although sec_1_331-1 income_tax regs appears to complement sec_6043 and sec_1_6043-1 income_tax regs thereunder 11the record contains no evidence of the source of the funds that were apparently used to make interest payments in the name of wsai providing for the filing of form_966 corporate dissolution or liquidation by a corporation that adopts any resolution or plan_of_liquidation the filing of form_966 is not a condition of liquidation treatment under any provision of the internal_revenue_code 222_f2d_472 7th cir revg 21_tc_853 murphy v commissioner tcmemo_1996_59 see also 36_tc_201 affd 301_f2d_394 7th cir we are satisfied that sec_1_331-1 income_tax regs like the regulation under sec_6043 is directory only while compliance with these regulations serves the evidentiary function of supporting the conclusion that a distribution was received in a corporate_liquidation and helps to avoid controversies of the sort we now deal with we regard them as playing only a facilitating role petitioner's compliance with sec_1 d income_tax regs is not a condition_precedent to our treating the distribution of the condominium units to petitioner as a liquidating distributiondollar_figure we are convinced that the agreement of the wsai shareholders petitioner and ackerman for the distribution of the last two condominium units to petitioner in consideration of 12for an example of a mandatory requirement for filing a form in order to obtain specified tax treatment in a one month liquidation see former sec_333 repealed by sec_631 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 his taking care of the corporate liabilities and recovering his own investment manifested wsai’s intention to liquidate and that that intention was carried out in the informal winding-up of wsai's affairs that followed iii computation of gain having found that wsai was liquidated in we turn to the tax treatment of petitioner’s receipt of the condominium units sec_331 provides that amounts received by a shareholder in complete_liquidation of a corporation shall be treated as full payment in exchange for the stock considering a liquidating_distribution in effect as a sale by the shareholder of his stock to the corporation bittker eustice federal income_taxation of corporations shareholders pincite 6th ed s rept 68th cong 1st sess c b pt as a result the shareholder computes gain_or_loss under sec_1001 by subtracting the adjusted_basis of his stock from the amount_realized the fair_market_value of the distribution and reports the difference as capital_gain or loss if the stock is a capital_asset in his hands to compute petitioner’s gain we first look at the value of the condominium units distributed to determine the amount_realized we then look at whether petitioner’s deposits into the wsai checking account were loans or equity investments concluding that they are equity rather than debt we add them to petitioner’s basis in his wsai stock rather than treating them as liability offsets to the amount_realized we also look at whether petitioner assumed or took subject_to wsai liabilities because the amount_realized under sec_1001 on the liquidation exchange is the net value of the distribution and that amount must be reduced by the amount of liabilities assumed_or_taken_subject_to see 311_f2d_951 we then subtract the basis of petitioner’s shares from the amount_realized on the distribution to compute his gain a value of condominium units distributed respondent maintains that petitioner received a taxable_distribution of dollar_figure or the value of the two condominium units receiveddollar_figure petitioner maintains that he gave value equivalent to that of the condominium units petitioner’s position throughout this proceeding has been that the value of the condominium units was no more than dollar_figure--the sum of what he argues were the amount of the wsai liabilities that he assumed and his deposits into the wsai account we disagree with petitioner’s estimate of the value of the condominium units received the average selling_price of the 13respondent makes her determination of the value of the condominiums based on the dollar_figure average price of the other units sold as well as the price petitioner received from the sale of one of the units transferred to petitioner other condominium units was dollar_figure four months after the distribution petitioner sold one of his condominium units for dollar_figure petitioner has not convinced us that the fair_market_value of his condominium units should be less than the average selling_price of the other units sold or dollar_figure thus we find the fair_market_value of the condominiums transferred to petitioner to be dollar_figure b basis of wsai shares debt v equity respondent maintains that no loan or other value was given by petitioner to wsai however the deposit records of national city bank where wsai maintained a checking account indicate that petitioner deposited dollar_figure into wsai’s account because the books_and_records of wsai were not made available we must look to such documentary_evidence as bank statements as well as the testimony of witnesses in considering whether petitioner gave value to wsai hagaman v commissioner tcmemo_1987_ we are satisfied that petitioner’s deposits into the wsai account constitute value that resulted in cost to be taken into account in determining petitioner’s gain on the receipt of the condominium units 14we exclude from this calculation the purchase_price of ackerman’s condominium units see supra note while the analysis would vary depending on whether the investment in the corporation were debt or equity the net tax effect to petitioner would be the same if petitioner's investment in the corporation were a loan wsai's transfer of property to petitioner in satisfaction of the loan would not be governed by sec_331 to that extent this is because the transfer would not be in payment for petitioner's stock in such a case the corporation merely would be repaying the loan receiving equal value in exchange for the transfer resulting in no taxable_event for the transferee see 580_f2d_442 j hofert co v united_states aftr 2d ustc par c d cal if petitioner's investment were equity petitioner would be entitled to increase his basis in his wsai shares by the amount of the investment under this scenario petitioner would subtract his basis from the amount of the distribution if the distribution should exceed petitioner's basis the excess would be treated as capital_gain from sale of the stock in 405_f2d_481 6th cir affg tcmemo_1967_62 the court noted that although the intention of the parties weighs heavily in determining whether advances are loans proof of such intent is to be found in the arrangements concerning the normal security_interest and repayment or efforts to secure the same in 432_f2d_741 6th cir the court relied on the fact that there was no unconditional promise to repay the loans no fixed schedule of payments and no security given for issuance of the loans in the case at hand none of the factors are present that would tend to show that petitioner reasonably expected wsai to repay the loan in accordance with terms in line with those generally prevailing in the business community see 308_f2d_39 2d cir remanding 35_tc_268 moreover no interest payments to petitioner were made or provided for see 725_f2d_307 5th cir if petitioner had been a true lender he would have provided for interest payments 396_f2d_630 5th cir we find that petitioner’s dollar_figure of deposits into the wsai checking account was a contribution to the capital of wsai because petitioner was a shareholder of wsai his dollar_figure of contributions to capital is reflected in an increased basis for his wsai stock sec_1_118-1 income_tax regs thus petitioner’s basis in his wsai stock was dollar_figure 15at trial respondent produced copies of wsai checks to petitioner and to camelot court development inc and camelot court development inc ii in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner has a 45-percent interest in continued petitioner’s amount_realized from the distribution of the condominium units should be reduced by the amount of the corporation's liabilities to the posas fosses and navars that petitioner agreed to assume and for whose discharge he made the necessary arrangements thus after subtracting the assumed_liabilities of dollar_figure from the dollar_figure gain dollar_figure amount_realized minus dollar_figure adjusted_basis petitioner’s realized capital_gain is dollar_figure iv additions a sec_6653 negligence addition respondent determined that petitioner is liable for an addition_to_tax for negligence pursuant to sec_6653 sec_6653 imposes an addition_to_tax of percent of the portion of the underpayment to which sec_6653 applies continued camelot court development inc and a 50-percent interest in camelot court development inc ii petitioner objected to their introduction into evidence because they had not been submitted to petitioner prior to trial contrary to our standing_pretrial_order for incorporation in the stipulation of facts under rule respondent did not request leave to amend her answer to assert an additional deficiency for these amounts and did not make any argument on brief that we should treat them as taxable_distributions or as reductions in the basis of petitioner's stock respondent maintained at trial that the documents were offered for impeachment purposes only under fed r evid as an exception to rule and the standing_pretrial_order and we so regard them sec_6653 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code petitioner has the burden of proving that respondent’s determination of the addition_to_tax for negligence is erroneous rule a 79_tc_846 negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under similar circumstances 62_f3d_1266 10th cir affg tcmemo_1993_607 939_f2d_874 9th cir affg in part and revg in part on other grounds tcmemo_1989_390 a taxpayer’s failure to maintain adequate books_and_records is sufficient to establish negligence sec_6001 zafiratos v commissioner tcmemo_1992_135 affd without published opinion 993_f2d_880 3d cir moran v commissioner tcmemo_1981_352 petitioner has been a certified_public_accountant for many years and was aware of the requirement that complete and accurate books_and_records be maintained with respect to wsai’s activities and any distributions from wsai to petitioner as an accountant petitioner was also aware of his requirement to verify and document the value of the condominium units distributed to him see 60_tc_728 d’arcangelo v commissioner tcmemo_1994_572 a careful consideration of the evidence including the selling_price of the other south wood condominiums and petitioner’s sale price of his own south wood condominium around the time for filing his return should have alerted him as an accountant to the appropriate values for the condominium units distributed see derochemont v commissioner tcmemo_1991_ we sustain respondent’s determination that petitioner was negligent with respect to the underpayment b sec_6661 substantial_understatement addition respondent determined that petitioner is liable for an addition_to_tax under sec_6661 for substantial_understatement this addition applies when the understatement of income_tax exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 the understatement for purposes of this addition is reduced where there is substantial_authority for the tax treatment of any item or if there was adequate_disclosure in or attached to the return of the relevant facts affecting any item sec_6661 petitioner made no disclosure of the distribution on his individual return for and made no argument against imposition of this addition since the amount of petitioner’s understatement for the taxable_year is substantial we sustain respondent’s determination on this issue decision will be entered under rule
